DETAILED ACTION

Applicant’s response filed 11/10/21 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 21-27 are allowed. 
Prior rejections are withdrawn in view of amendments and remarks. 
Application is allowed. 

Reasons for Allowance
Claims 1-7 and 21-27 are allowed. The following is an examiner’s statement of reasons for allowance.
	The claims of the present application are directed to a semiconductor device having a plurality of memory banks coupled with a plurality of mode registers which store pattern of data. Error correction code is generated and stored by a bank control for the pattern data. Based on a write pattern command the pattern of data is written into a memory bank and a signal is sent to a multiplexer to couple the mode registers to the memory bank. Then an error corrected pattern of data is written to the memory bank via the plurality of mode registers. These concepts are not taught or fairly suggested by the prior arts of record as detailed in independent claim 1. Therefore claim 1 is allowed. Dependent claims 2-7 and 21-27 further limit parent claims are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112